SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT
 
This Second Amendment to Amended and Restated Revolving Credit and Term Loan
Agreement (“Amendment”) is made as of this 30th day of March, 2012, by and among
the financial institutions from time to time signatory hereto (individually a
“Lender,” and any and all such financial institutions collectively, the
“Lenders”), Comerica Bank, as Administrative Agent for the Lenders (in such
capacity, the “Agent”), Arranger, Syndication Agent and Documentation Agent, and
Obagi Medical Products, Inc. (“Obagi”) and OMP, Inc. (“OMP” and together with
Obagi, the “Borrowers” and each individually, a “Borrower”).
 
RECITALS
 
A.           Borrowers and Agent are party to that certain Amended and Restated
Revolving Credit and Term Loan Agreement dated November 3, 2010, with the
Lenders (as amended or otherwise modified from time to time, the “Credit
Agreement”).
 
B.           Borrowers have requested that Agent and the Lenders make certain
amendments to the Credit Agreement as set forth herein and Agent and the Lenders
are willing to do so, but only on the terms and conditions set forth in this
Amendment.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, Borrowers, Agent and the Lenders agree as follows:
 
1. Section 1.1 of the Credit Agreement is amended by amending and restating the
definition of “Revolving Credit Maturity Date” to read in its entirety as
follows:
 
“Revolving Credit Maturity Date’ shall mean the earlier to occur of (i) July 1,
2014, and (ii) the date on which the Revolving Credit Aggregate Commitment shall
terminate in accordance with the provisions of this Agreement.”
 
2. Section 1.1 of the Credit Agreement is amended by amending and restating the
definition of “Term Loan Draw Period” to read in its entirety as follows:
 
“‘Term Loan Draw Period’ shall mean the period commencing on the Effective Date
and ending on the date of the earliest to occur of (i) the aggregate outstanding
principal balance of the Term Loans equaling the Term Commitment, (ii) July 1,
2013, or (iii) Borrowers written request to Agent to commence the terming out of
the Term Loan.”
 
3. Section 8.5(a) of the Credit Agreement is amended in its entirety as follows:
 
“(a)           Obagi may repurchase its Equity Interests with an aggregate
purchase or redemption price not to exceed $70,300,000 (the “Stock Repurchase
Program”), provided that (i) immediately after giving effect to any such
repurchase, Borrowers have, on a consolidated basis, Liquidity of not less than
$10,000,000, (ii) such repurchase does not
 

 
Detroit_1166162_3
 
1

--------------------------------------------------------------------------------

 

otherwise violate the terms of this Agreement and (iii) no Default or Event of
Default has occurred and is continuing at the time of such repurchase or would
result from the making of such repurchase;”
 
4. Section 8.7(d) of the Credit Agreement is amended in its entirety as follows:
 
“(d)           intercompany loans or intercompany Investments made by Obagi or
any of its Subsidiaries to or in (i) any Guarantor or any Borrower and (ii) one
or more Domestic Subsidiaries of Obagi to be established after the date hereof
and in connection with a single business venture (each a “Newco”, and
collectively, the “Newcos”) in an aggregate amount not to exceed $12,000,000;
provided that, in the case of any intercompany loans or intercompany Investments
made by any Borrower in any Guarantor, the aggregate amount from time to time
outstanding in respect thereof shall not exceed $50,000; and provided, further,
that in each case identified in clause (i) and (ii) above, no Default or Event
of Default shall have occurred and be continuing at the time of making such
intercompany loan or intercompany Investment or result from such intercompany
loan or intercompany Investment being made and that any intercompany loans shall
be evidenced by and funded under an Intercompany Note pledged to the Agent under
the appropriate Collateral Documents;”
 
5. Section 8.8 of the Credit Agreement is amended in its entirety as follows:
 
“8.8  Transactions with Affiliates.  Except as set forth in Schedule 8.8, enter
into any transaction, including without limitation, any purchase, sale, lease or
exchange of property or rendering of any service, with any Affiliates of the
Credit Parties except: (a) transactions with Affiliates that are Borrowers or
Guarantors; (b) transactions otherwise permitted under this Agreement,
including, without limitation, intercompany Investments or other transactions
with Newcos and the repurchase of Equity Interests from an Affiliate in
connection with the Stock Repurchase; and (c) transactions in the ordinary
course of a Credit Party’s business and upon fair and reasonable terms no less
favorable to such Credit Party than it would obtain in a comparable arms length
transaction from unrelated third parties.”
 
6. Notwithstanding anything to the contrary contained in the Credit Agreement,
the requirements of Section 7.13(a) of the Credit Agreement shall not apply to
Newcos.
 
7. This Amendment shall become effective (according to the terms hereof) on the
date that the following conditions have been fully satisfied by Borrowers:
 
(a)  
Agent shall have received via facsimile or electronic mail (followed by the
prompt delivery of original signatures) counterparts of this Amendment, in each
case duly executed and delivered by the Agent, Borrowers and the Lenders.

 
(b)  
Borrowers shall have paid to the Agent a nonrefundable one-time amendment fee in
the amount of $25,000;

 

 
2

--------------------------------------------------------------------------------

 

(c)  
Borrowers shall have paid to the Agent all fees and reasonable costs and
expenses, if any, owed to the Agent and accrued to the Amendment effective date,
in each case, as and to the extent required to be paid in accordance with the
Loan Documents.

 
8. Borrowers hereby certify to the Agent and the Lenders as of the date hereof
and after giving effect to this Amendment, that (a) execution and delivery of
this Amendment and the other Loan Documents required to be delivered hereunder,
and the performance by Borrowers of their obligations under the Credit Agreement
as amended hereby (herein, as so amended, the “Amended Credit Agreement”) are
within the Borrowers’ powers, have been duly authorized, are not in
contravention of law or the terms of their respective certificates of
incorporation or bylaws or other organizational documents of the parties
thereto, as applicable, and except as have been previously obtained do not
require the consent or approval, material to the amendments contemplated in this
Amendment, of any governmental body, agency or authority, and the Amended Credit
Agreement and the other Loan Documents required to be delivered hereunder will
constitute the valid and binding obligations of such undersigned parties
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium, ERISA
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law), (b) the representations and warranties set forth in Section 6
of the Amended Credit Agreement are true and correct on and as of the date
hereof (except to the extent such representations specifically relate to an
earlier date), and (c) on and as of the date hereof, after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing.
 
9. Except as specifically set forth above, this Amendment shall not be deemed to
amend or alter in any respect the terms and conditions of the Amended Credit
Agreement (including without limitation all conditions and requirements for
Advances and any financial covenants), any of the Notes issued thereunder or any
of the other Loan Documents. Nor shall this Amendment constitute a waiver or
release by the Agent or the Lenders of any right, remedy, Default or Event of
Default under or a consent to any transaction not meeting the terms and
conditions of the Amended Credit Agreement, any of the Notes issued thereunder
or any of the other Loan Documents. Furthermore, this Amendment shall not affect
in any manner whatsoever any rights or remedies of the Lenders with respect to
any other non-compliance by Borrowers or any Guarantor with the Amended Credit
Agreement or the other Loan Documents, whether in the nature of a Default or
Event of Default, and whether now in existence or subsequently arising, and
shall not apply to any other transaction.  Borrowers hereby confirm that each of
the Collateral Documents continues in full force and effect and secures, among
other things, all of its obligations, liabilities and indebtedness owing to the
Agent and the Lenders under the Credit Agreement and the other Loan Documents
(where applicable, as amended herein).
 
10. Borrowers hereby acknowledge and agree that this Amendment and the
amendments contained herein do not constitute any course of dealing or other
basis for altering any obligation of Borrowers, any other Credit Party, any
Guarantor or any other party or any rights, privilege or remedy of the Lenders
under the Credit Agreement, any other Loan Document, any other agreement or
document, or any contract or instrument.
 

 
3

--------------------------------------------------------------------------------

 

 
11. Except as specifically defined to the contrary herein, capitalized terms
used in this Amendment shall have the meanings set forth in the Credit
Agreement.
 
12. This Amendment may be executed in counterpart and shall be considered a
“Loan Document” within the meaning of the Credit Agreement.
 
13. This Amendment shall be construed in accordance with and governed by the
laws of the State of California.
 




 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 

 
4

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof as of the day and year first above written.
 


 
                                                                           

 COMERICA BANK,      OBAGI MEDICAL PRODUCTS, INC.    as Administrative Agent    
   
By: /s/ Melissa Pollard
   
By: /s/ Albert Hummel
 
Its: Vice President
   
Its: CEO
 
 
       

 
 

      OMP, INC.  
 
   
By: /s/ Preston S. Romm
       
Its: CFO
 
 
       

 
 

COMERICA BANK,         as a Lender, and as Issuing Lender        
By: /s/ Melissa Pollard
       
Its: Vice President
       
 
       



 
 
5

--------------------------------------------------------------------------------


 

